IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 572 MAL 2014
                              :
              Respondent      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
          v.                  :
                              :
                              :
LUTHER JOHN HADIX,            :
                              :
              Petitioner      :


                                     ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.



      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.